DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 4, 6, 11 and 19 are amended.
Claims 5, 7, 13 and 14 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Drawings
Applicant’s amendment of claim 19 to overcome an objection of drawing(s) is being considered. The objection is withdrawn. 

Response to Arguments
Applicant’s arguments, (see remarks page 7 of 10), filed November 10th, 2021, with respect to rejection of claim(s) 1-10 under 35 U.S.C. § have 112(b) been fully considered and are persuasive. The rejection is withdrawn.

Applicant’s arguments, (see remarks page 7-9 of 10) filed November 10th, 2021 with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 103 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 


Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6, 8-12 and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over HA et al. (US 2019/0007862 A1) hereinafter “Ha” and in view of Kaniampady Sebastian et al. (US 2017/0288947 A1) hereinafter “Sebastian” and in further view of MARUSCA et al. (US 2007/0147415 A1) hereinafter “Marusca”.

Regarding Claim 1,
	Ha discloses a system [see fig. 1, pg. 1, ¶19 lines 1-2, an SDN-based mobile communication system], comprising: 
	electronic devices (EDs) [see fig. 1, pg. 2, ¶20 lines 1-5, a terminal (or user equipment (UE)) “100”, a base station (or evolved Node B (eNB)) “105”, a mobility management entity (MME) “110”, a control entity “115”, and a switching entity “120”]; 
	a communication network to communicatively connect the EDs in a network [see fig. 1, pg. 1, ¶21 lines 1-2, the UE “100” connects to the wireless communication network via the eNB “105”]; and 
	a software-defined networking device connected to the network to [see fig. 1, pg. 2, ¶24 lines 1-10, a software-defined network (SDN) controller responsible for topology management, path management, and SDN switch selection of a switching entity “120” to]: 
	direct a data packet to a first of the EDs in a first direction around the network [see fig. 3: Step “305”, pg. 3, ¶44 lines 1-4, perform a forwarding process on a corresponding packet, when it is not necessary to transmit a control message to a control entity “115”]; 
	inspect the data packet intended for the first ED [see fig. 3: Step “301”, pg. 3, ¶42 lines 1-2, detect arrival of the packet incoming from an external network]; 
	determine that the inspected data packet requests a responsive data packet from the first ED [see fig. 3: Step “303”, pg. 3, ¶43 lines 1-7, determine whether the incoming packet needs to be controlled by the control entity “115”, (i.e., whether to transmit a control message to the control entity “115”)]; 
	determine an expected response time within which the first ED is expected to provide the responsive data packet [see fig. 3: Step(s) “307” / “311”, pg. 3, ¶45 lines 1-6; ¶48 lines 1-11, when it is necessary to transmit a control message to the control entity “115”, determine whether the corresponding packet is an initial packet; and when the corresponding packet is not an initial packet, determine whether a number of arrived packets has reached the maximum buffering size]; and
	monitor subsequently received data packets to identify a data packet originating from the first ED within the expected response time [see fig. 3: Step “313”, pg. 3, ¶50 lines 1-14, when it is determined that the number of arrived packets has not reached the maximum buffering size, determine whether a maximum waiting time has expired].
	Ha does not explicitly teach “identify a flow path failure based on failure to identify a data packet originating from the first IED within the expected response time”; and “modify the flow path based on the identified flow path failure such that data packets are transmitted to the first IED in a second direction around the ring network that is opposite the first direction”.
	However, Sebastian discloses identify a flow path failure based on failure to identify a data packet originating from the first ED within the expected response time [see fig. 3: Step “304”, pgs. 3-4, ¶28 lines 1-20, in response to determining a link failure in the primary flow path, the network device configured with the backup flow path is identified]; and 
	modify the flow path based on the identified flow path failure such that data packets are transmitted to the first ED in a second direction around the network that is opposite the first direction [see fig. 3: Step “306”, pgs. 3-4, ¶27 lines 10-20; ¶28 lines 1-20, send a message packet successively to each network device preceding the detecting network device on the primary flow path until the network device configured with the backup flow path is identified and used to route packets].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “identify a flow path failure based on failure to identify a data packet originating from the first IED within the expected response time”; and “modify the flow path based on the identified flow path failure such that data packets are transmitted to the first IED in a second direction around the ring network that is opposite the first direction” as taught by Sebastian in the system of Ha for restoring a flow path in response to a link failure in a software defined network (SDN) [see Sebastian pg. 1, ¶9 lines 1-4].
	Neither Ha nor Sebastian explicitly teach “intelligent” electronic devices (IEDs) in a “ring” network.
	However Marusca discloses intelligent electronic devices (IEDs) in a ring network [see fig. 4, pg. 3, ¶32 lines 1-24, Devices “100”, “101”, “102”, “103” and “104” are intelligent electronic devices (IEDs) in a ring network “140”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “intelligent” electronic devices (IEDs) in a “ring” network as taught by Marusca in the combined system of Ha and Sebastian for increasing reliability of systems by minimizing the number of devices and modules needed and reducing overall cost of installation of such devices [see Marusca pg. 2, ¶16 lines 1-11].

Regarding Claim 2,
	The combined system of Ha, Sebastian and Marusca discloses the system of claim 1 [see fig. 1, pg. 1, ¶19 lines 1-2, the SDN-based mobile communication system].
	Ha further discloses wherein the expected response time is less than one millisecond [see pg. 3, ¶39 lines 1-14, a maximum waiting time expiry determination is made based on the waiting timer started previously]. 

Regarding Claim 3,
	The combined system of Ha, Sebastian and Marusca discloses the system of claim 1 [see fig. 1, pg. 1, ¶19 lines 1-2, the SDN-based mobile communication system].
	Ha further discloses wherein the expected response time corresponds to the sum of: 
	two times the expected transmit time from the software-defined networking device and the first IED [see pg. 3, ¶50 lines 1-14, If it is determined that the maximum waiting time has expired, the switching entity “120” transmits a control message related to the buffered packets to the control entity “115”], and an expected processing time of the first 2Docket No. 18-037U.S. Application No. 16/829,775Amendment and Response to Office Action Mailed September 22, 2021IED to initiate the responsive data packet [see pg. 3, ¶50 lines 1-14, If it is determined that the maximum waiting time has not expired, the switching entity “120” continues buffering packets]. 

Regarding Claim 4,
	Ha discloses the system of claim 1 [see fig. 1, pg. 1, ¶19 lines 1-2, the SDN-based mobile communication system].
	Neither Ha nor Marusca explicitly teach, wherein “the software-defined networking device is further configured to retransmit the inspected data packet to the first IED in the second direction that is opposite the first direction”. 
	However Sebastian discloses the software-defined networking device is further configured to retransmit the inspected data packet to the first IED in the second direction that is opposite the first direction [see fig. 3: Step “306”, pgs. 3-4, ¶27 lines 10-20; ¶28 lines 1-20, the backup flow path is used to route packets of the flow, when an alternate flow path is available to route traffic].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the software-defined networking device is further configured to “retransmit the inspected data packet to the first IED in the second direction that is opposite the first direction” as taught by Sebastian in the combined system of Ha and Marusca for the same motivation as set forth in claim 1.

Regarding Claim 6,
	Ha discloses the system of claim 1 [see fig. 1, pg. 1, ¶19 lines 1-2, the SDN-based mobile communication system].
	Neither Ha nor Marusca explicitly teach, wherein “the modified flow path comprises transmitting subsequent data packets intended for the first IED and subsequent data packets intended for another of the IEDs in the second, opposite direction around the ring network”. 	
	However Sebastian discloses the modified flow path comprises transmitting subsequent data packets intended for the first IED and subsequent data packets intended for another of the devices in the second, opposite direction around the ring network [see fig. 3: Step “306”, pgs. 3-4, ¶27 lines 10-20; ¶28 lines 1-20, the backup flow path is used to route packets of the flow, when an alternate flow path is available to route traffic].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the modified flow path comprises transmitting subsequent data packets intended for the first device and subsequent data packets intended for another of the devices in the second, opposite direction around the ring network” as taught by Sebastian in the combined system of Ha and Marusca for the same motivation as set forth in claim 1.

Regarding Claim 8,
	The combined system of Ha, Sebastian and Marusca discloses the system of claim 1 [see fig. 1, pg. 1, ¶19 lines 1-2, the SDN-based mobile communication system].
	Ha further discloses the system comprising a removable software-defined network (SDN) controller selectively connected to the software-defined networking device for configuration thereof [see fig. 4, pg. 3, ¶52 lines 1-3; ¶55 lines 1-12, a control entity “400” comprising a processor “410” and program data stored in a memory]. 

Regarding Claim 9,
	Ha discloses the system of claim 1 [see fig. 1, pg. 1, ¶19 lines 1-2, the SDN-based mobile communication system].
	Neither Ha nor Sebastian explicitly teach, wherein the communication network comprises an “Ethernet” communication network. 
	However Marusca discloses wherein the communication network comprises an Ethernet communication network [see pg. 2, ¶22 lines 1-9, an Ethernet and or IP protocol network].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the communication network comprises an “Ethernet” communication network as taught by Marusca in the combined system of Ha and Sebastian for the same motivation as set forth in claim 1.

Regarding Claim 10,
	Ha discloses the system of claim 1 [see fig. 1, pg. 1, ¶19 lines 1-2, the SDN-based mobile communication system].
	Neither Ha nor Sebastian explicitly teach, wherein the system further comprising “a central monitoring system to monitor network traffic in the ring network”. 
	However Marusca discloses the system further comprising a central monitoring system to monitor network traffic in the ring network [see pg. 2, ¶30 lines 1-9, an embedded communication exchanger “204” using internal communication port “306” or an external communication port “307”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the system further comprising “a central monitoring system to monitor network traffic in the ring network” as taught by Marusca in the combined system of Ha and Sebastian for the same motivation as set forth in claim 1.

Regarding Claim 11,
	Ha discloses a method [see fig. 3, pg. 3, ¶40 lines 1-3, a control message transmission method of the switching entity “120”] comprising:
	connecting electronic devices (EDs) in a network [see fig. 1, pg. 1, ¶21 lines 1-2, the UE “100” connects to the wireless communication network via the eNB “105”]; 
	connecting a software-defined networking device to the network [see fig. 1, pg. 2, ¶24 lines 1-10, a software-defined network (SDN) controller responsible for topology management, path management, and SDN switch selection of a switching entity “120”]; 
	directing [see fig. 3: Step “305”, pg. 3, ¶44 lines 1-4, performing a forwarding process], via the software-defined networking device [see fig. 1, pg. 2, ¶24 lines 1-10, using the software-defined network (SDN) controller], a data packet to a first of the EDs in a first direction around the network [see fig. 3: Step “305”, pg. 3, ¶44 lines 1-4, a corresponding packet, when it is not necessary to transmit a control message to a control entity “115”]; 
	inspecting the data packet intended for the first ED [see fig. 3: Step “301”, pg. 3, ¶42 lines 1-2, detecting arrival of the packet incoming from an external network];
	determining that the inspected data packet is expected to elicit a responsive data packet from the first ED [see fig. 3: Step “303”, pg. 3, ¶43 lines 1-7, determining whether the incoming packet needs to be controlled by the control entity “115”, (i.e., whether to transmit a control message to the control entity “115”)]; and
	monitoring subsequently received data packets to identify a data packet originating from the first ED within an expected response time [see fig. 3: Step “313”, pg. 3, ¶50 lines 1-14, when it is determined that the number of arrived packets has not reached the maximum buffering size, determining whether a maximum waiting time has expired].
	Ha does not explicitly teach “identifying a flow path failure based on a failure to identify a data packet originating from the first IED within the expected response time”; and “modifying the flow path based on the identified flow path failure such that data packets are transmitted to the first IED in a second direction around the ring network that is opposite the first direction”.
	However Sebastian discloses identifying a flow path failure based on failure to identify a data packet originating from the first ED within the expected response time [see fig. 3: Step “304”, pgs. 3-4, ¶28 lines 1-20, in response to determining a link failure in the primary flow path, the network device configured with the backup flow path is identified]; and 
	modifying the flow path based on the identified flow path failure such that data packets are transmitted to the first ED in a second direction around the network that is opposite the first direction [see fig. 3: Step “306”, pgs. 3-4, ¶27 lines 10-20; ¶28 lines 1-20, send a message packet successively to each network device preceding the detecting network device on the primary flow path until the network device configured with the backup flow path is identified and used to route packets].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “identifying a flow path failure based on a failure to identify a data packet originating from the first IED within the expected response time”; and “modifying the flow path based on the identified flow path failure such that data packets are transmitted to the first IED in a second direction around the ring network that is opposite the first direction” as taught by Sebastian in the system of Ha for restoring a flow path in response to a link failure in a software defined network (SDN) [see Sebastian pg. 1, ¶9 lines 1-4].
	Neither Ha nor Sebastian explicitly teach “intelligent” electronic devices (IEDs) in a “ring” network.
	However Marusca discloses intelligent electronic devices (IEDs) in a ring network [see fig. 4, pg. 3, ¶32 lines 1-24, Devices “100”, “101”, “102”, “103” and “104” are intelligent electronic devices (IEDs) in a ring network “140”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “intelligent” electronic devices (IEDs) in a “ring” network as taught by Marusca in the combined system of Ha and Sebastian for increasing reliability of systems by minimizing the number of devices and modules needed and reducing overall cost of installation of such devices [see Marusca pg. 2, ¶16 lines 1-11].

Regarding Claim 12,
	The combined system of Ha, Sebastian and Marusca discloses the method of claim 11 [see fig. 3, pg. 3, ¶40 lines 1-3, the control message transmission method of the switching entity “120”]. 
	Ha further discloses wherein the expected response time is less than one millisecond [see pg. 3, ¶39 lines 1-14, a maximum waiting time expiry determination is made based on the waiting timer started previously]. 

Regarding Claim 15,
	The combined system of Ha, Sebastian and Marusca discloses the method of claim 11 [see fig. 3, pg. 3, ¶40 lines 1-3, the control message transmission method of the switching entity “120”]. 
	Ha discloses the method further comprising transmitting the inspected data packet to the first ED around the ring in a second direction opposite the first direction [see pg. 3, ¶50 lines 1-14, if the maximum waiting time expires, the switching entity “120” transmits the control message related to the buffered packets to the control entity “115”].
	Neither Ha nor Sebastian explicitly teach “intelligent” electronic devices (IEDs).
	However Marusca discloses intelligent electronic devices (IEDs) [see fig. 4, pg. 3, ¶32 lines 1-24, Devices “100”, “101”, “102”, “103” and “104” are intelligent electronic devices (IEDs) in a ring network “140”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “intelligent” electronic devices (IEDs) in a “ring” network as taught by Marusca in the combined system of Ha and Sebastian for the same motivation as set forth in claim 11.

Regarding Claim 16,
	The combined system of Ha, Sebastian and Marusca discloses the method of claim 11 [see fig. 3, pg. 3, ¶40 lines 1-3, the control message transmission method of the switching entity “120”]. 
	Ha discloses the method further comprising: 
	connecting a software-defined network (SDN) controller to the software-defined networking device [see fig. 1, pg. 2, ¶24 lines 1-10, a software-defined network (SDN) controller responsible for topology management, path management, and SDN switch selection of a switching entity “120”]; and 
	programming the software-defined networking device via the SDN controller [see pg. 1, ¶3 lines 1-9, the controller is capable of handling various types of traffic based on the network information by means of various northbound application programming interfaces (APIs) and northbound API-based programming]. 

Regarding Claim 17,
	The combined system of Ha, Sebastian and Marusca discloses the method of claim 16 [see fig. 3, pg. 3, ¶40 lines 1-3, the control message transmission method of the switching entity “120”]. 
	Ha discloses the method further comprising disconnecting the SDN controller from the software-defined networking device after programming [see pg. 1, ¶3 lines 1-9, switch and transfer a state of the switch and traffic information to the controller by means of various northbound application programming interfaces (APIs) and northbound API-based programming]. 

Regarding Claim 18,
	Ha discloses the system of claim 11 [see fig. 1, pg. 1, ¶19 lines 1-2, the SDN-based mobile communication system].
	Neither Ha nor Sebastian explicitly teach the ring network comprises a wired, “Ethernet” communication network. 
	However Marusca discloses wherein the ring network comprises a wired, Ethernet communication network [see pg. 2, ¶22 lines 1-9, an Ethernet and or IP protocol network].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the ring network comprises a wired, “Ethernet” communication network as taught by Marusca in the combined system of Ha and Sebastian for the same motivation as set forth in claim 11.

Regarding Claim 19,
	Ha discloses a network communication system [see fig. 1, pg. 1, ¶19 lines 1-2, an SDN-based mobile communication system], comprising: 
	electronic devices (EDs) [see fig. 1, pg. 2, ¶20 lines 1-5, a terminal (or user equipment (UE)) “100”, a base station (or evolved Node B (eNB)) “105”, a mobility management entity (MME) “110”, a control entity “115”, and a switching entity “120”] connected in an network [see fig. 1, pg. 1, ¶21 lines 1-2, in a wireless communication network]; 
	a software-defined networking device connected to the network [see fig. 1, pg. 2, ¶24 lines 1-10, a software-defined network (SDN) controller responsible for topology management, path management, and SDN switch selection of a switching entity “120”]; and 
	a removable software-defined network (SDN) controller [see fig. 4, pg. 3, ¶52 lines 1-3; ¶55 lines 1-12, a control entity “400” comprising a processor “410” and program data stored in a memory] to program the software-defined networking device to [see fig. 4, pg. 3, ¶52 lines 1-3; ¶55 lines 1-12, the program data stored in memory being configured to]: 
	direct a data packet to a first of the EDs in a first direction around the network [see fig. 3: Step “305”, pg. 3, ¶44 lines 1-4, perform a forwarding process on a corresponding packet, when it is not necessary to transmit a control message to a control entity “115”]; 
	inspect the data packet intended for the first ED [see fig. 3: Step “305”, pg. 3, ¶44 lines 1-4, perform a forwarding process on a corresponding packet, when it is not necessary to transmit a control message to a control entity “115”]; 
	determine that a responsive data packet is expected from the first ED based on information in the inspected data packet [see fig. 3: Step “303”, pg. 3, ¶43 lines 1-7, determine whether the incoming packet needs to be controlled by the control entity “115”, (i.e., whether to transmit a control message to the control entity “115”)]; and
	monitor subsequently received data packets to identify a responsive data packet originating from the first ED within an expected response time [see fig. 3: Step “313”, pg. 3, ¶50 lines 1-14, when it is determined that the number of arrived packets has not reached the maximum buffering size, determine whether a maximum waiting time has expired].	
	Ha does not explicitly teach “identify a flow path failure based on a failure to identify the responsive data packet originating from the first IED within the expected response time”; and “modify the flow path based on the identified flow path failure such that data packets are transmitted to the first IED in a second direction around the ring network that is opposite the first direction”.
	However, Sebastian discloses identify a flow path failure based on a failure to identify the responsive data packet originating from the first ED within the expected response time [see fig. 3: Step “304”, pgs. 3-4, ¶28 lines 1-20, in response to determining a link failure in the primary flow path, the network device configured with the backup flow path is identified]; and 
	modify the flow path based on the identified flow path failure such that data packets are transmitted to the first ED in a second direction around the network that is opposite the first direction [see fig. 3: Step “306”, pgs. 3-4, ¶27 lines 10-20; ¶28 lines 1-20, send a message packet successively to each network device preceding the detecting network device on the primary flow path until the network device configured with the backup flow path is identified and used to route packets]. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “identify a flow path failure based on a failure to identify the responsive data packet originating from the first IED within the expected response time”; and “modify the flow path based on the identified flow path failure such that data packets are transmitted to the first IED in a second direction around the ring network that is opposite the first direction” as taught by Sebastian in the system of Ha for restoring a flow path in response to a link failure in a software defined network (SDN) [see Sebastian pg. 1, ¶9 lines 1-4].
	Neither Ha nor Sebastian explicitly teach “intelligent” electronic devices (IEDs) in a “Ethernet ring” network.
	However Marusca discloses intelligent electronic devices (IEDs) in a Ethernet ring network [see fig. 4, pg. 2, ¶22 lines 1-9; pg. 3, ¶32 lines 1-24, Devices “100”, “101”, “102”, “103” and “104” are intelligent electronic devices (IEDs) in a ring network “140” using an Ethernet and or IP protocol].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “intelligent” electronic devices (IEDs) in a “Ethernet ring” network as taught by Marusca in the combined system of Ha and Sebastian for increasing reliability of systems by minimizing the number of devices and modules needed and reducing overall cost of installation of such devices [see Marusca pg. 2, ¶16 lines 1-11].

Regarding Claim 20,
	The combined system of Ha, Sebastian and Marusca discloses the system of claim 19 [see fig. 1, pg. 1, ¶19 lines 1-2, an SDN-based mobile communication system].
	Ha further discloses wherein the SDN controller is further configured to program the software-defined networking device [see fig. 4, pg. 3, ¶52 lines 1-3; ¶55 lines 1-12, the control entity “400” comprising a processor “410” and program data stored in the memory] to determine an expected response time within which the first IED is expected to provide the responsive data packet [see pg. 3, ¶50 lines 1-14, If it is determined that the maximum waiting time has expired, the switching entity “120” transmits a control message related to the buffered packets to the control entity “115”], and wherein the determined expected response time is less than a standardized timeout [see pg. 3, ¶39 lines 1-14, a maximum waiting time expiry determination is made based on the waiting timer started previously].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469